Title: From Thomas Jefferson to the Senate, 11 December 1801
From: Jefferson, Thomas
To: Senate, the


          
            Gentlemen of the Senate
          
          Early in the last month I recieved the ratification, by the first Consul of France, of the Convention between the US. and that nation. his ratification not being pure and simple, in the ordinary form, I have thought it my duty, in order to avoid all misconception, to ask a second advice and consent of the Senate, before I give it the last sanction by proclaiming it to be a law of the land.
          Th: JeffersonDec. 11. 1801.
        